Citation Nr: 0943141	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1967 to October 
1968 and served in the Reserve from December 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

3.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to loud noise exposure 
during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss is due to disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Veteran's service treatment records, including May 1965, 
September 1965, May 1966, November 1966, and April 1967 
audiograms, do not indicate a hearing disability during 
active duty.  

The Veteran's October 1968 separation examinations 
audiometric studies revealed puretone thresholds of 5, 10, 10 
and 5 decibels for the right ear.  The puretone thresholds 
for the left ear were 15, 30, 25 and 25 at 1000, 2000, 3000, 
4000 hertz, respectively.  

Significantly, the Veteran has reported that he was routinely 
exposed to hazardous noise levels during service.  In the 
August 2005 VA examination the Veteran reported that from 
1967 to 1968 he pushed a nose extension button just prior to 
the takeoff of a jet and that he would be around the engines 
while they were on full throttle.  The Veteran's DD-214 notes 
that his job was an aircraft mechanic.  

The Veteran underwent a VA examination in August 2005.  
Audiometric studies revealed puretone thresholds of 20, 25, 
55, and 50 decibels for the right ear.  The puretone 
thresholds for the left ear were 15, 25, 35 and 50 at 1000, 
2000, 3000, 4000 hertz, respectively indicating the presence 
of bilateral hearing loss disability for VA purposes under 38 
C.F.R. § 3.385.  

After addressing the Veteran's in-service noise exposure and 
reviewing the Veteran's treatment records, the examiner noted 
normal to moderately severe high frequency sensorineural 
hearing loss from 500 to 4000 hertz in the right ear and 
normal to moderate high frequency sensorineural hearing loss 
from 500 to 400 hertz in the left ear.  

The examiner opined that it was as likely as not that at 
least a portion of his hearing loss in the left ear was a 
result of his noise exposure while he was in service.  

The Veteran was granted service connection for tinnitus in a 
September 2005 RO decision based on the fact that he was an 
aircraft support technician.  The RO further stated that this 
fact demonstrated a reasonable probability that he was 
exposed to excessive noise while on active duty.  

In October 2008, the Board remanded the case for an 
additional VA examination and medical opinion.  

In the March 2009 VA examination, audiometric studies 
revealed puretone thresholds of 10, 15, 45 and 40 decibels 
for the right ear.  The puretone thresholds for the left ear 
were 10, 15, 40 and 50 at 1000, 2000, 3000, 4000 hertz, 
respectively.  Speech discrimination for the right and left 
ear was 92 percent.  

The Examiner noted that, given the normal hearing bilaterally 
on his discharge audiogram and no evidence of significant 
shift in thresholds from induction to discharge, his hearing 
impairment was less likely as not caused by or a result of in 
service noise exposure.  

The Board notes that the Veteran has reported a history of 
some noise exposure outside of service; however, the VA 
examiner did not identify a post service source of noise 
exposure that could be identified as the cause of the current 
serious hearing impairment.  

To the extent that the Veteran asserts that his currently 
diagnosed hearing loss is related to his military service, 
the Board observes that as a lay person he is not competent 
to render a medical diagnosis or provide a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence).  

In light of the fact that the RO has conceded the likely 
probability of in-service noise exposure by granting service 
connection for tinnitus, given the August 2005 positive nexus 
opinion by a VA examiner, and based on an independent review 
the record, the Board finds the evidence to be in relative 
equipoise in showing that the Veteran's current bilateral 
hearing loss disability as likely as not is due to the 
exposure to acoustic trauma that began while he was serving 
on active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral sensorineural hearing 
loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


